Citation Nr: 0906620	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  05-10 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
private hospitalization and medical services rendered from 
February 3, 2004 to February 5, 2004 at the Lakeland Regional 
Memorial Hospital in Lakeland, Florida.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1960 to 
February 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Tampa, Florida that denied reimbursement for the Veteran's 
private hospitalization from February 3, 2004 to February 5, 
2004, because VA facilities were feasibly available to 
provide care.

In January 2009, the Veteran and his spouse appeared for a 
hearing before the undersigned Veteran's Law Judge.  A 
transcript of the testimony has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks payment for private medical care rendered 
from February 3, 2004 to February 5, 2004 at Lakeland 
Regional Memorial Hospital under the Veterans Millennium 
Health Care and Benefits Act, Public Law 106-177, 113 Stat. 
1556 (1999).  See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 
17.1000 - 1008 (2008).  

The claim was denied on the basis that VA facilities were 
feasibly available to provide care; however, there is no 
evidence in file for finding that VA facilities were 
available.  Consequently, the Board believes that additional 
development is necessary regarding the availability of a VA 
facility to admit and adequately treat the Veteran from 
February 3-5, 2004 in conjunction with the Veteran's medical 
condition.

In addition, there is no information in the file as to 
whether the Veteran was enrolled in the VA health care system 
at the time the emergency treatment was furnished and whether 
he had received medical services under 38 U.S.C.A. Chapter 17 
within two years before the non-VA emergency treatment.

In light of the Veteran's sworn oral testimony that he 
contacted a VA medical facility prior to seeking treatment at 
a private medical facility, efforts should be made to obtain 
any report of contact which may have been prepared at the VA 
facility.  

Finally, it should be ensured that VA has complied with all 
duties to notify and assist the Veteran with his claim.  The 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  See, 38 U.S.C.A. §5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2008).  The Board notes that the 
Veteran was never sent a notification letter that addressed 
the provisions of 38 U.S.C.A. § 1725 or discussed the 
application of the regulations pertinent to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a VCAA notice letter 
that notifies him of the evidence required 
for payment or reimbursement of 
unauthorized medical expenses under 38 
U.S.C.A. § 1725 and 38 C.F.R. § 17.1002.

Specifically, the Veteran should be 
informed as to the information and 
evidence necessary to substantiate his 
claim for medical expense 
payment/reimbursement, including which 
evidence, if any, the Veteran is expected 
to obtain and submit, and which evidence 
will be obtained by VA.  The Veteran 
should also be advised to send any 
evidence in his possession pertinent to 
the appeal to VA.

2.  Develop additional evidence, to 
include obtaining information regarding 
whether the Veteran was enrolled in a VA 
medical treatment program at the time he 
sought treatment at Lakeland Regional 
Memorial Hospital, and whether he had 
received treatment during the 24 months 
preceding his private treatment.  Attempt 
to obtain a copy of any report of contact 
made at the time the Veteran reportedly 
telephoned the VA hospital prior to 
seeking treatment at Lakeland Regional 
Memorial Hospital or any other document 
that indicates the feasibility of a VA 
facility at the necessary time.

3.  Thereafter, the claims file and a copy 
of this remand should be sent to a VA 
medical doctor.  The physician should 
indicate that the claims file has been 
reviewed, and opine on the following:

a.  Is it as likely as not that the 
urgency of the Veteran's medical condition 
on February 3, 2004, the relative distance 
of the travel involved in reaching a VA 
facility, or the nature of the treatment, 
made it necessary to use the Lakeland 
Regional Memorial Hospital?  

b.  Is it as likely as not that the 
veteran became stable from his emergent 
condition on or after February 3, 2004, at 
the Emergency Room, such that he could 
have been transferred to a VA hospital?  
In this regard, the physician should state 
whether at any time the Veteran could have 
been safely transferred to a VA facility 
or whether the Veteran could have reported 
to a VA facility for continuation of 
treatment for the disability.

A complete rationale for all opinions 
expressed should be given.

4.  Review the relevant evidence, and 
readjudicate the claim.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  This supplemental statement of 
the case must reflect citations to the 
relevant portions of 38 C.F.R. § 17.120 
and § 17.1002.  In accordance with proper 
appellate procedures, the case should then 
be returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




